NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                NICHOLAUS C.,
                                   Appellant,

                                         v.

                                 SARAH C., I.C.,
                                   Appellees.

                              No. 1 CA-JV 16-0028
                                FILED 9-20-2016


            Appeal from the Superior Court in Yavapai County
                         No. P1300SV201500007
                 The Honorable Anna C. Young, Judge

                                   AFFIRMED


                                    COUNSEL

Gillespie, Shields, Durrant & Goldfarb, Phoenix
By DeeAn Gillespie Strub
Counsel for Appellant

Law Office of Florence M. Bruemmer, P.C., Anthem
By Florence M. Bruemmer
Guardian ad litem for I.C., Appellee
                     NICHOLAUS C. v. SARAH C., I.C.
                         Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Samuel A. Thumma joined.


D O W N I E, Judge:

¶1            Nicholaus C. (“Father”) appeals from an order terminating
his parental rights. For the following reasons, we affirm.

                  FACTS AND PROCEDURAL HISTORY

¶2            During dissolution proceedings between Father and Sarah C.
(“Mother”), the superior court appointed Debra Phelan as the best interest
attorney for the parties’ daughter, I.C. Ms. Phelan subsequently filed a
petition to terminate Father’s parental rights, alleging he had sexually
abused I.C. Mother supported the severance petition.

¶3            The superior court appointed Ms. Phelan as I.C.’s guardian ad
litem (“GAL”) in the severance proceedings. After a contested severance
trial, the court terminated Father’s parental rights, concluding clear and
convincing evidence established he had “neglected [I.C.] by sexually
abusing her.” The court further found that terminating Father’s parental
rights was in I.C.’s best interests.

¶4           Father filed a timely notice of appeal. We have jurisdiction
pursuant to Arizona Rule of Procedure for the Juvenile Court 103(A) and
Arizona Revised Statutes (“A.R.S.”) sections 8-235(A), 12-120.21(A)(1),
-2101(A)(1).

                                DISCUSSION

¶5             To terminate parental rights, the superior court must find a
statutory ground for severance by clear and convincing evidence. A.R.S.
§ 8-537(B); Kent K. v. Bobby M., 210 Ariz. 279, 281–82, ¶ 7 (2005). The court
must also find by a preponderance of the evidence that termination is in the
child’s best interests. See A.R.S. § 8-533(B); Calvin B. v. Brittany B., 232 Ariz.




                                        2
                     NICHOLAUS C. v. SARAH C., I.C.
                         Decision of the Court

292, 296, ¶ 18 (App. 2013).1 We review an order terminating parental rights
for an abuse of discretion and will affirm the superior court’s decision if it
is supported by sufficient evidence. Kenneth B. v. Tina B., 226 Ariz. 33, 36,
¶ 12 (App. 2010). In determining whether a statutory ground for severance
exists, we consider the evidence in the light most favorable to sustaining
the superior court’s ruling. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz.
246, 250, ¶ 20 (2000).

¶6           Father does not dispute that sexual abuse of I.C., if proven,
would warrant termination of his parental rights. See A.R.S. § 8-533(B)(2)
(grounds for severance include willful abuse of a child). He instead
challenges various rulings that we discuss in turn.

I.     Expert Testimony

¶7             Father first contends the court should have permitted forensic
psychologist Richard Lanyon to offer expert testimony about the reliability
of I.C.’s claims of sexual abuse. We conclude otherwise.

¶8             A person may testify as an expert if, as a threshold matter, his
or her specialized knowledge will assist the fact-finder in understanding
the evidence — a determination that rests within the sound discretion of
the trial court. See State v. Mincey, 141 Ariz. 425, 441 (1984). Absent a clear
abuse of discretion and resulting prejudice, we will not overturn the trial
court’s ruling regarding a witness’s competence to offer expert testimony.
Lohmeier v. Hammer, 214 Ariz. 57, 64, ¶ 25 (App. 2006).

¶9           After Dr. Lanyon testified at the severance trial about his
professional qualifications and experience, the following exchange
occurred:

       [FATHER’S COUNSEL]: Your Honor, I would like to move
       to have Dr. Lanyon qualified as an expert.

       THE COURT:        In the field of?

       [FATHER’S COUNSEL]: In the field of sexual abuse and
       being able to . . . look at the soundness of the investigative



1       Father has not challenged the best interests determination. We
therefore do not address that statutory requirement. See MT Builders, L.L.C.
v. Fisher Roofing, Inc., 219 Ariz. 297, 304 n.7, ¶ 19 (App. 2008) (arguments not
developed on appeal are waived).


                                       3
                     NICHOLAUS C. v. SARAH C., I.C.
                         Decision of the Court

       procedures and whether or not the statements by the child
       made in those procedures are reliable.

       [GAL]: Your Honor, I don’t agree with that. I think
       Dr. Lanyon is very qualified for many reasons, but to opine as
       to whether the child’s statements are reliable or not, I don’t
       believe he is qualified as an expert in that area.

¶10            The court declined to recognize Dr. Lanyon as an expert “in
the area set forth,” but stated that Father’s counsel could “ask some more
foundational questions.” Dr. Lanyon thereafter testified he would apply
research literature and “accepted clinical procedures” to assess “the
likelihood that the information given by the child is reliable.” He explained
that he had reviewed “transcripts” of two forensic interviews of I.C., police
department records, therapy records, and a psychosexual evaluation of
Father. Dr. Lanyon had not, however, reviewed the video recordings of
I.C.’s interviews. The court expressed concern “that an expert of this caliber
wasn’t given the DVDs to watch” and noted that the “transcripts”
Dr. Lanyon relied on had “no certification from a certified court reporter or
a signature that it is an authentic transcription of the DVD.” Ultimately, the
court refused to “qualify Dr. Lanyon as an expert to opine as to whether or
not this particular child’s statements were reliable.”

¶11             Implicit in the court’s ruling was the conclusion that
Dr. Lanyon’s opinions about the reliability of I.C.’s claims would not assist
it as the trier of fact. Moreover, “[e]xperts called to testify about behavioral
characteristics that may affect an alleged victim’s credibility may not give
an opinion of the credibility of a particular witness. Psychologists and
psychiatrists are not, and do not claim to be, experts at discerning truth.”
State v. Moran, 151 Ariz. 378, 385 (1986); see also State v. Lindsey, 149 Ariz.
472, 473–74 (1986) (distinguishing between permissible expert testimony
about general behavioral characteristics of child molestation victims and
impermissible opinion testimony about an alleged victim’s credibility);
State v. Reimer, 189 Ariz. 239, 241 (App. 1997) (“Arizona courts have
expressly determined that neither expert nor lay witnesses assist the trier of
fact to understand the evidence or to determine a fact in issue when they
merely opine on the truthfulness of a statement by another witness.”).

¶12           The superior court did not preclude Dr. Lanyon from
testifying about other topics, and it specifically considered his written
report before ruling, which identified concerns about the forensic interview
of I.C. Under these circumstances, and given the limited offer of proof




                                       4
                      NICHOLAUS C. v. SARAH C., I.C.
                          Decision of the Court

Father made regarding Dr. Lanyon’s proposed testimony, the superior
court did not abuse its discretion.

II.    Pretrial Motions

¶13            Father next challenges the resolution of three pretrial motions
he filed: (1) “Motion to Appoint a New Counselor For Minor Child [I.C.];”
(2) “Motion for this Court to Order Cooperation of Mother’s Attorney, the
Best Interest Attorney, and Minor Child’s Counselor to Provide HIPAA
Releases for Mother’s and Minor Child’s Care Providers and Notes of
Counseling Sessions;” and (3) “Motion for: (1) Appointment of Dr. Celice
Korsten, Psy.D. to Perform a Custody Evaluation; and (2) Appointment of
Polly Thomas to Perform a Home Study.”

¶14          The GAL moved to strike all three motions, relying, in part,
on Arizona Rule of Procedure for Juvenile Court 46(A), which applies to
termination of parental rights proceedings and provides:

       All motions shall be in writing, unless otherwise authorized
       by the court, and shall set forth the basis for the relief sought.
       The party filing the motion shall state the positions of the other
       parties as to the issues raised in the motion or shall inform the court
       of the efforts made to reach the other parties if their positions are not
       known.

(Emphasis added.) The motion to strike avowed that Father had not
contacted the GAL or Mother’s counsel to obtain their positions and
observed that, had Father followed Rule 46(A), “perhaps some agreements
could have been reached and Father’s counsel could have avoided the
superfluous” filings. The superior court granted the motion to strike.

¶15            Father does not contend he complied with Rule 46(A). He
instead argues that motions to strike are disfavored and that because his
motions “went directly to the merits of the contentious issues in this
matter,” the court should have resolved them on the merits. The motions,
though, clearly failed to comply with Rule 46(A) and were properly stricken
on that basis. And contrary to Father’s suggestion, nothing in the record
reflects that he was precluded from re-filing these motions in compliance
with Rule 46(A).2


2     After the court granted the motion to strike, the GAL expressed
continuing concern that Father was filing non-compliant “pleadings” and



                                          5
                    NICHOLAUS C. v. SARAH C., I.C.
                        Decision of the Court

III.   Evidence Regarding Polygraph

¶16          Father next argues the court erred by admitting an exhibit that
included information about a polygraph examination administered to him
and by permitting the GAL to question him about the exam.

¶17           Father, Mother, and the GAL all identified a report by Diane
Genco entitled “Comprehensive Sexual Risk Assessment and Treatment
Recommendations” as a trial exhibit.3 That report discusses a polygraph
examination administered to Father. Father submitted an unredacted copy
of Ms. Genco’s report as an exhibit. At the severance trial, though, he
sought to substitute the exhibit he had previously submitted with a version
that redacted information about the polygraph. The GAL objected. The
court ruled that Father had not timely objected to the unredacted report and
admitted the exhibit Father originally submitted.

¶18            We have concerns about the court’s reliance on the timeliness
of Father’s objection. The GAL and Mother first identified Ms. Genco’s
report as a trial exhibit in a July 20, 2015 filing. Father filed a written
objection to that disclosure, stating, in pertinent part:

       Psychosexual Evaluation of Father. Objection: Relevance,
       unfairly prejudicial and misleading to the extent it contains
       information regarding inadmissible polygraph testing, under
       Rules 401- 403, and Hyder v. Superior Court, 127 Ariz. 36, 614
       P.2d 1152 (1980).

¶19            The GAL and Mother later filed a “final” list of witnesses and
exhibits that again listed Ms. Genco’s report. It does not appear that Father
timely objected to that filing. A fair reading of the record, though, reflects
that Father made clear well before trial that he objected to the unredacted


asked that counsel “follow the Juvenile Rule 46 which requires her to notify
counsel that she is intending to file something and to obtain positions to
relay to the Court.” The superior court “confirm[ed] that the Juvenile Rules
require that counsel contact the other attorneys and get positions prior to
filing a motion and that their positions be included in the motion.” The
court also struck Father’s re-filed motions because they too failed to comply
with Rule 46.
3       Father referred to the report as “Confidential Sexual risk
Assessment.” The GAL and Mother identified it as “Certified copy of
Psychosexual evaluation of Father conducted and written by Diane Genco,
report date 1/8/15.”


                                      6
                    NICHOLAUS C. v. SARAH C., I.C.
                        Decision of the Court

report. Unfortunately, Father compounded the confusion by submitting
the unredacted report as his own trial exhibit.

¶20            We assume arguendo that the court erred by admitting the
unredacted report. See, e.g., State v. Molina, 117 Ariz. 454, 456 (App. 1977)
(although paternity action is not a criminal proceeding, same standards
apply to polygraph evidence, requiring written stipulation of parties for
admission). We will not, however, “disturb a trial court’s rulings on the
exclusion or admission of evidence unless a clear abuse of discretion
appears and prejudice results.” Gemstar Ltd. v. Ernst & Young, 185 Ariz. 493,
506 (1996) (emphasis added). “[W]here evidence is erroneously admitted,
reversal is required only when it is reasonably probable that, absent the
tainted evidence, the jury would have reached a different conclusion.” State
v. Curiel, 130 Ariz. 176, 182 (App. 1981); see also Brown v. U.S. Fid. & Guar.
Co., 194 Ariz. 85, 88, ¶ 7 (App. 1998) (“The improper admission of evidence
is not reversible error if the jury would have reached the same verdict
without the evidence.”).

¶21           In its ruling, the court did not mention the polygraph
examination or Father’s brief trial testimony about the exam when
discussing the grounds for severance.4 The court instead explained its
reasoning as follows:

       The Court has reviewed all of the exhibits, including the video
       (Exhibit 6) and the recording of the confrontation call (Exhibit
       4), multiple times. The Court finds that there is clear and
       convincing evidence that Father sexually abused the child.
       Counsel for Father pointed out that the Father was never
       criminally charged for sexual abuse, but the Court does not
       find that to be conclusive. Detective Mora of the Prescott
       Police Department, who conducted the first interview of the
       child after the abuse was reported, testified that if the
       jurisdiction would not have been in Surprise, Arizona, that he
       would have pursued charges in Yavapai County. The Court
       has reviewed Exhibit 9, the records review of Dr. Lanyon, and
       considered Dr. Lanyon’s testimony presented at the
       Contested Adjudication. The failure of Dr. Lanyon to review
       the video interviews of the child (instead relying on a
       transcript – the preparer of which could not be established, as

4      The court did mention Ms. Genco’s report when discussing I.C.’s
best interests. As noted supra, though, the best interests determination has
not been challenged on appeal.


                                      7
                    NICHOLAUS C. v. SARAH C., I.C.
                        Decision of the Court

      there was no indicator that a certified court reporter had
      prepared the document or that it was an accurate
      transcription of the video interview) casts doubt on his ability
      to render a reliable opinion on the validity of the child’s
      statements. The Court notes that the Child made gestures and
      motions when recounting the allegations to Detective Jones
      (Exhibit 6) which would not have been captured in a written
      transcript. The Court found the video helpful in determining
      the credibility of the child’s statements.

¶22          Given the fact that severance trials are to the bench (not a
jury), and because Father has not established that, “absent the tainted
evidence, the [trier of fact] would have reached a different conclusion,”
Curiel, 130 Ariz. at 182, we find no reversible error stemming from the
admission of his unredacted trial exhibit.

IV.   Request to Remove GAL as Petitioner

¶23           Finally, Father contends the court erroneously denied his
motion to remove Ms. Phelan as petitioner. His motion argued Ms. Phelan
had “a clear conflict of interest,” was biased, and had “already made up her
mind that Father’s parental rights to [I.C.] should be severed.” Father asked
the court to remove Ms. Phelan as petitioner and substitute Mother in her
stead.

¶24           We assume, without deciding, that the roles of petitioner and
GAL may have been — at least to some extent — incompatible and that it
may have been prudent to substitute Mother as petitioner, maintaining Ms.
Phelan as the GAL. Even so, Father has demonstrated no resulting
prejudice. Ms. Phelan still would have participated in the severance trial as
GAL — introducing evidence, cross-examining witnesses, and submitting
arguments. At most, we are faced with a technical error that had no
demonstrable effect on the outcome of the severance proceedings. See Ariz.
Const., art. 6, § 27 (“No cause shall be reversed for technical error in
pleadings or proceedings when upon the whole case it shall appear that
substantial justice has been done.”). We therefore find no reversible error.




                                     8
                  NICHOLAUS C. v. SARAH C., I.C.
                      Decision of the Court

                            CONCLUSION

¶25          For the foregoing reasons, we affirm the order terminating
Father’s parental rights.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      9